
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ADOLPH COORS COMPANY

EQUITY INCENTIVE PLAN

Amended and restated,
effective August 14, 2003

As Corrected and Conformed

June 30, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section 1—Introduction   1   1.1   Establishment and Amendment   1   1.2  
Purposes   1   1.3   Effective Date   1
Section 2—Definitions
 
1   2.1   Definitions   1   2.2   Gender and Number   2
Section 3—Plan Administration
 
2   3.1   General   2   3.2   Delegation by Committee   3   3.3   Claims.   3
Section 4—Stock Subject to the Plan
 
3   4.1   Number of Shares   3   4.2   Other Shares of Stock   4   4.3  
Adjustments for Stock Split, Dividend, Etc   4   4.4   Other Distributions and
Changes in the Stock   4   4.5   General Adjustment Rules   4   4.6  
Determination by the Committee, Etc   5
Section 5—[Reserved]
 
5
Section 6—Participation
 
5   6.1   In General   5   6.2   Restriction on Award Grants to Certain
Individuals   5   6.3   General Restrictions on Awards   5
Section 7—Stock Options
 
5   7.1   Grant of Stock Options   5   7.2   Stock Option Certificates   5   7.3
  Shareholder Privileges   9
Section 8—Restricted Stock Awards
 
9   8.1   Grant of Restricted Stock Awards   9   8.2   Restrictions   9   8.3  
Privileges of a Stockholder, Transferability   10   8.4   Enforcement of
Restrictions   10
Section 9—Purchase of Stock
 
10   9.1   General   10   9.2   Other Terms   10
Section 10—Other Common Stock Grants
 
10
Section 11—Company Right To Purchase Stock
 
10   11.1   Right of First Refusal   10   11.2   Marking of Certificates   11
Section 12—Change of Control
 
11   12.1   In General   11   12.2   Limitation on Payments   12   12.3  
Definitions   12            


i

--------------------------------------------------------------------------------




Section 13—Rights of Employees; Participants
 
13   13.1   Employment   13   13.2   Nontransferability   13
Section 14—General Restrictions
 
14   14.1   Investment Representations   14   14.2   Compliance with Securities
Laws   14   14.3   Changes in Accounting Rules   14
Section 15—Other Employee Benefits
 
14
Section 16—Plan Amendment, Modification and Termination
 
14
Section 17—Withholding
 
15   17.1   Withholding Requirement   15   17.2   Withholding With Stock   15
Section 18—Requirements of Law
 
15   18.1   Requirements of Law   15   18.2   Federal Securities Law
Requirements   15   18.3   Governing Law   15
Section 19—Duration of the Plan
 
15

ii

--------------------------------------------------------------------------------




ADOLPH COORS COMPANY
EQUITY INCENTIVE PLAN


Amended and restated,
effective August 14, 2003

As Corrected and Conformed June 30, 2004

Section 1
Introduction

        1.1    Establishment and Amendment.    Adolph Coors Company, a Delaware
corporation (hereinafter referred to, together with its Affiliated Corporations
(as defined in subsection 2.1(a)) as the "Company" except where the context
otherwise requires), has established the Adolph Coors Company Equity Incentive
Plan (the "Plan") for certain employees of the Company. The Plan, which permits
the grant of stock options and restricted stock awards to certain employees of
the Company, was originally effective January 1, 1990. Pursuant to the power
granted in Section 16, the Company hereby amends and restates the Plan in its
entirety.

        1.2    Purposes.    The purposes of the Plan are to provide the
employees selected for participation in the Plan with added incentives to
continue in the service of the Company and to create in such employees a more
direct interest in the future success of the operations of the Company by
relating incentive compensation to the achievement of long-term corporate
economic objectives, so that the income of such employees is more closely
aligned with the income of the Company's shareholders. The Plan is also designed
to attract employees and to retain and motivate participating employees by
providing an opportunity for investment in the Company.

        1.3    Effective Date.    The original effective date of the Plan (the
"Effective Date") was January 1, 1990. The Plan, as hereby amended and restated
in its entirety, is effective August 14, 2003, and Corrected and Conformed
June 30, 2004. The Plan, as amended and restated, and each option or other award
granted hereunder is conditioned on and shall be of no force or effect until
approval of the Plan by the holders of the shares of voting stock of the Company
unless the Company, on the advice of counsel, determines that shareholder
approval is not necessary.

Section 2
Definitions

        2.1    Definitions.    The following terms shall have the meanings set
forth below:

        (a)   "Affiliated Corporation" means any corporation or other entity
(including but not limited to a partnership) which is affiliated with Adolph
Coors Company through stock ownership or otherwise and is designated as an
"Affiliated Corporation" by the Board.

        (b)   "Award" means an Option or a Restricted Stock Award issued
hereunder, an offer to purchase Stock made hereunder, or a grant of Stock made
hereunder.

        (c)   "Board" means the Board of Directors of the Company.

        (d)   "Committee" means a committee consisting of members of the Board
who are empowered hereunder to take actions in the administration of the Plan.
Members of the Committee shall be appointed from time to time by the Board,
shall serve at the pleasure of the Board and may resign at any time upon written
notice to the Board.

        (e)   "Effective Date" means the original effective date of the Plan,
January 1, 1990.

        (f)    "Eligible Employees" means those employees (including, without
limitation, officers and members of the Board who are also employees) of the
Company or any division thereof, upon whose judgment, initiative and efforts the
Company is, or will become, largely dependent for the

--------------------------------------------------------------------------------






successful conduct of its business. For purposes of the Plan, an employee is any
individual who provides services to the Company or any subsidiary or division
thereof as a common law employee and whose remuneration is subject to the
withholding of federal income tax pursuant to Section 3401 of the Code. Employee
shall not include any individual (i) who provides services to the Company or any
subsidiary or division thereof under an agreement, contract, or any other
arrangement pursuant to which the individual is initially classified as an
independent contractor or (ii) whose remuneration for services has not been
treated initially as subject to the withholding of federal income tax pursuant
to section 3401 of the Code even if the individual is subsequently reclassified
as a common law employee as a result of a final decree of a court of competent
jurisdiction or the settlement of an administrative or judicial proceeding.
Leased employees shall not be treated as employees under this Plan.

        (g)   "Fair Market Value" means the average of the high and low sales
prices for a share of Stock on the New York Stock Exchange on a particular date.
If there are no Stock transactions on such date, the Fair Market Value shall be
determined as of the immediately preceding date on which there were Stock
transactions. In the event that the method for determining the Fair Market Value
of a share of Stock provided for above shall not be practicable, then such Fair
Market Value shall be determined by such other reasonable valuation method as
the Committee shall, in its discretion, select and apply in good faith as of the
given date. If, upon exercise of an Option, the exercise price is paid by a
broker's transaction as provided in section 7.2(g)(ii)(D), Fair Market Value,
for purposes of the exercise, shall be the price at which the Stock is sold by
the broker.

        (h)   "Internal Revenue Code" means the Internal Revenue Code of 1986,
as it may be amended from time to time.

        (i)    "Option" means a right to purchase Stock at a stated price for a
specified period of time. All Options granted under the Plan shall be
"non-qualified stock options" whose grant is not intended to fall under the
provisions of Section 422A of the Internal Revenue Code.

        (j)    "Option Price" means the price at which shares of Stock subject
to an Option may be purchased, determined in accordance with subsection 7.2(b).

        (k)   "Participant" means an Eligible Employee designated by the
Committee from time to time during the term of the Plan to receive one or more
of the Awards provided under the plan.

        (l)    "Restricted Stock Award," means an award of Stock granted to a
Participant pursuant to Section 8 that is subject to certain restrictions
imposed in accordance with the provisions of such Section.

        (m)  "Stock" means the $.01 par value (non-voting) Class B Common Stock
of the Company.

        (n)   "Voting Stock," means the $.01 par value (voting) Class A Common
Stock of the Company.

        2.2    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

Section 3
Plan Administration

        3.1    General.    The Plan shall be administered by the Committee. In
accordance with the provisions of the Plan, the Committee shall, in its sole
discretion, select the Participants from among the Eligible Employees, determine
the Options, Restricted Stock Awards and other Awards to be granted pursuant to
the Plan, the number of shares of Stock to be issued thereunder and the time at

2

--------------------------------------------------------------------------------



which such Options and Restricted Stock Awards are to be granted, fix the Option
Price, period and manner in which an Option becomes exercisable, establish the
duration and nature of Restricted Stock Award restrictions, establish the terms
and conditions on which an offer to purchase Stock will be made, and establish
such other terms and requirements of the various compensation incentives under
the Plan as the Committee may deem necessary or desirable and consistent with
the terms of the Plan. The Committee shall determine the form or forms of the
agreements with Participants which shall evidence the particular provisions,
terms, conditions, rights and duties of the Company and the Participants with
respect to Awards granted pursuant to the Plan, which provisions need not be
identical except as may be provided herein and may provide for the use of
electronic, internet or other non-paper Award grants and acceptances by
Participants. The Committee may from time to time adopt such rules and
regulations for carrying out the purposes of the Plan as it may deem proper and
in the best interests of the Company. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
agreement entered into hereunder in the manner and to the extent it shall deem
expedient and it shall be the sole and final judge of such expediency. No member
of the Committee shall be liable for any action or determination made in good
faith. The determinations, interpretations and other actions of the Committee
pursuant to the provisions of the Plan shall be binding and conclusive for all
purposes and on all persons.

        3.2    Delegation by Committee.    The Committee may, from time to time,
delegate, to specified officers of the Company, the power and authority to grant
Awards under the Plan to specified groups of employees, subject to such
restrictions and conditions as the Committee, in its sole discretion, may
impose. The delegation shall be as broad or as narrow as the Committee shall
determine. To the extent that the Committee has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee's exercise of authority in determining such terms and
conditions shall be construed to include the officer or officers to whom the
Committee has delegated the power and authority to make such determination. The
power and authority to grant Awards to any employee who is covered by
Section 16(b) of the Securities Exchange Act of 1934 (the "1934 Act") shall not
be delegated by the Committee.

        3.3    Claims.    

        (a)   A Participant who wishes to appeal any determination of the
Committee concerning an Award granted pursuant to the Plan shall notify the
Committee in a writing, which shall state the basis for the appeal. The appeal
shall be filed with the Committee within 30 days after the date the Participant
received the notice from the Committee. The written appeal may be filed by the
Participant's authorized representative. The Committee shall review the appeal
and issue its decision within 90 days after it receives the Participant's
appeal. If the Committee needs additional time to review the appeal, it shall
notify the Participant in writing and specify when it expects to render its
decision. After completion of its review, the Committee shall notify the
Participant of its decision in writing, which shall state the reasons for the
Committee's decision.

        (b)   If, after the completion of the procedure set forth in the
preceding paragraph, the Participant wishes to further pursue the appeal, the
appeal shall be submitted to, and determined through, binding arbitration in
Denver, Colorado in accordance with the arbitration procedures of the American
Arbitration Association ("AAA") existing at the time the arbitration is
conducted, before a single arbitrator chosen in accordance with AAA procedures.
The decision of the arbitrator shall be enforceable as a court judgment.

Section 4
Stock Subject to the Plan

        4.1    Number of Shares.    Thirteen Million (13,000,000) shares of
Stock are authorized for issuance under the Plan in accordance with the
provisions of the Plan and subject to such restrictions or other

3

--------------------------------------------------------------------------------



provisions as the Committee may from time to time deem necessary. This
authorization may be increased from time to time by approval of the Board and by
the shareholders of the Company if, in the opinion of counsel for the Company,
such shareholder approval is required. Shares of Stock that may be issued upon
exercise of Options, that are issued as Restricted Stock Awards, that are
purchased under the Plan, and that are used as incentive compensation under the
Plan shall be applied to reduce the maximum number of shares of Stock remaining
available for use under the Plan. The Company shall at all times during the term
of the Plan and while any Options are outstanding retain as authorized and
unissued Stock at least the number of shares from time to time required under
the provisions of the Plan, or otherwise assure itself of its ability to perform
its obligations hereunder.

        4.2    Other Shares of Stock.    Any shares of Stock that are subject to
an Option that expires or for any reason is terminated unexercised, any shares
of Stock that are subject to an Award (other than an Option) and that are
forfeited, any shares of Stock withheld for the payment of taxes or received by
the Company as payment of the exercise price of an Option and any shares that
for any reason are not issued to an Eligible Employee or are forfeited shall
automatically become available for use under the Plan. However, any shares of
Stock that are subject to an Award (other than an Option) and that are forfeited
and any shares of Stock that are withheld for the payment of taxes or received
by the Company as payment of the exercise price of an Option shall be available
for use under the Plan.

        4.3    Adjustments for Stock Split, Dividend, Etc.    If the Company
shall at any time increase or decrease the number of its outstanding shares of
Stock or change in any way the rights and privileges of such shares by means of
the payment of a stock dividend or any other distribution upon such shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if they had been issued and outstanding, fully paid
and nonassessable at the time of such occurrence: (i) the shares of Stock as to
which Awards may be granted under the Plan; (ii) the shares of the Stock then
included in each outstanding Award granted hereunder; and (iii) the maximum
number of Shares available for grant to any one person pursuant to Section 6.3
of the Plan.

        4.4    Other Distributions and Changes in the Stock.    If

        (a)   the Company shall at any time distribute with respect to the Stock
assets or securities of persons other than the Company (excluding cash or
distributions referred to in Section 4.3),

        (b)   the Company shall at any time grant to the holders of its Stock
rights to subscribe pro rata for additional shares thereof or for any other
securities of the Company, or

        (c)   there shall be any other change (except as described in
Section 4.3), in the number or kind of outstanding shares of Stock or of any
stock, or other securities into which the Stock shall be changed or for which it
shall have been exchanged,

and if the Committee shall in its discretion determine that the event described
in subsection (a), (b), or (c) above equitably requires an adjustment in the
number or kind of shares subject to an Option or other Award, an adjustment in
the Option Price or the taking of any other action by the Committee, including
without limitation, the setting aside of any property for delivery to the
Participant upon the exercise of an Option or the full vesting of an Award, then
such adjustments shall be made, or other actions shall be taken, by the
Committee and shall be effective for all purposes of the Plan and on each
outstanding Option or Award that involves the particular type of stock for which
a change was effected. Notwithstanding the foregoing provisions of this
Section 4.4, pursuant to Section 8.3 below, a Participant holding Stock received
as a Restricted Stock Award shall have the right to receive all amounts,
including cash and property of any kind, distributed with respect to the Stock
upon the Participant's becoming a holder of record of the Stock.

4

--------------------------------------------------------------------------------



        4.5    General Adjustment Rules.    No adjustment or substitution
provided for in this Section 4 shall require the Company to sell a fractional
share of Stock under any Option, or otherwise issue a fractional share of Stock,
and the total substitution or adjustment with respect to each Option and other
Award shall be limited by deleting any fractional share. In the case of any such
substitution or adjustment, the total Option Price for the shares of Stock then
subject to the Option shall remain unchanged but the Option Price per share
under each such Option shall be equitably adjusted by the Committee to reflect
the greater or lesser number of shares of Stock or other securities into which
the Stock subject to the Option may have been changed, and appropriate
adjustments shall be made to Restricted Stock Awards to reflect any such
substitution or adjustment.

        4.6    Determination by the Committee, Etc.    Adjustments under this
Section 4 shall be made by the Committee, whose determinations with regard
thereto shall be final and binding upon all parties thereto.

Section 5
[Reserved]

Section 6
Participation

        6.1    In General.    Participants in the Plan shall be those Eligible
Employees who, in the judgment of the Committee, are performing, or during the
term of their incentive arrangement will perform, vital services in the
management, operation and development of the Company or an Affiliated
Corporation, and significantly contribute, or are expected to significantly
contribute, to the achievement of long-term corporate economic objectives.
Participants may be granted from time to time one or more Awards; provided,
however, that the grant of each such Award shall be separately approved by the
Committee, and receipt of one such Award shall not result in automatic receipt
of any other Award. Upon determination by the Committee that an Award is to be
granted to a Participant, written notice shall be given to such person,
specifying the terms, conditions, rights and duties related thereto. Each
Participant shall, if required by the Committee, enter into an agreement with
the Company, in such form as the Committee shall determine and that is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Notice of the grant of an Award to a Participant, the terms
and conditions with respect to such Award, and the acceptance of the Award by
the Participant may be accomplished through such electronic, internet or such
other non-paper means as may be specified from time to time by the Committee for
this purpose. Awards shall be deemed to be granted as of the date specified in
the grant resolution of the Committee, which date shall be the date of any
related agreement with the Participant. In the event of any inconsistency
between the provisions of the Plan and any such agreement entered into
hereunder, the provisions of the Plan shall govern.

        6.2    Restriction on Award Grants to Certain
Individuals.    Notwithstanding the foregoing provisions of Section 6.1, no
Awards shall be granted to any lineal descendant of Adolph Coors, Jr. without
the prior written approval of counsel to the Company as to the effect of any
such grant on the possible status of the Company as a "personal holding company"
within the meaning of Section 542 of the Internal Revenue Code.

        6.3    General Restrictions on Awards.    Awards covering no more than
500,000 shares of Stock may be granted to any Participant under this Plan during
any calendar year.

5

--------------------------------------------------------------------------------




Section 7
Stock Options

        7.1    Grant of Stock Options.    Coincident with or following
designation for participation in the Plan, a Participant may be granted one or
more Options. In no event shall the exercise of one Option affect the right to
exercise any other Option or affect the number of shares of Stock for which any
other Option may be exercised, except as provided in subsection 7.2(j).

        7.2    Stock Option Certificates.    Each Option granted under the Plan
shall be evidenced by a written stock option certificate or agreement. A stock
option certificate or agreement shall be issued by the Company in the name of
the Participant to whom the Option is granted (the "Option Holder") and shall
incorporate and conform to the conditions set forth in this Section 7.2, as well
as such other terms and conditions, not inconsistent herewith, as the Committee
may consider appropriate in each case.. The grant of options may be reflected
through the use of electronic, internet or such other non-paper means of
communication as may be approved from time to time for this purpose by the
Committee and the terms and conditions of such Options, as well as the
acceptance of such terms and conditions by the Option Holders, may be
accomplished through the use of electronic transmissions and signatures, as may
be specified from time to time by the Committee. References herein to the use of
a stock option agreement or a stock option certificate shall include any such
electronic documentation as may be established and approved for this purpose
from time to time by the Committee.

        (a)   Number of Shares. Each stock option certificate or agreement shall
state that it covers a specified number of shares of the Stock, as determined by
the Committee.

        (b)   Price. The price at which each share of Stock covered by an Option
may be purchased shall be determined in each case by the Committee and set forth
in the stock option certificate or agreement.

        (c)   Duration of Options; Restrictions on Exercise. Each stock option
certificate or agreement shall state the period of time, determined by the
Committee, within which the Option may be exercised by the Option Holder (the
"Option Period"), and shall also set forth any installment or other restrictions
on Option exercise during such period, if any, as may be determined by the
Committee.

        (d)   Termination of Employment, Death, Disability, Etc. The Committee
may specify and cause to be reflected in the Option certificate or agreement the
period, if any, during which an Option may be exercised following termination of
the Option Holder's services. The effect of this subsection 7.2(d) shall be
limited to determining the consequences of a termination and nothing in this
subsection 7.2(d) shall restrict or otherwise interfere with the Company's
discretion with respect to the termination of any individual's services. If the
Committee does not otherwise specify, the following shall apply:

        (i)    If the employment of the Option Holder is terminated within the
Option Period for cause, as determined by the Company, the Option shall
thereafter be void for all purposes. As used in this subsection 7.2(d)(i),
"cause" shall mean a gross violation, as determined by the Company, of the
Company's established policies and procedures.

        (ii)   If the Option Holder retires from employment by the Company or
its affiliates during the Option Period pursuant to the Company's retirement
policy, or if the Option Holder becomes disabled (as determined pursuant to the
Company's Long-Term Disability Plan), the Option may be exercised by the Option
Holder, or in the case of death by the persons specified in subsection (iii) of
this subsection 7.2(d), within thirty-six months following his or her retirement
or disability (provided that such exercise must occur within the Option Period),
but not thereafter. In any such case, the Option may be exercised only as to the

6

--------------------------------------------------------------------------------






shares as to which the Option had become exercisable on or before the date of
the Option Holder's termination of employment.

        (iii)  If the Option Holder dies during the Option Period while still
employed or within the period referred to in (iv) below, or within the
thirty-six-month period referred to in (ii) above, the Option may be exercised
by those entitled to do so under the Option Holder's will or by the laws of
descent and distribution within fifteen months following the Option Holder's
death, (provided that such exercise must occur within the Option Period), but
not thereafter. In any such case, the Option may be exercised only as to the
shares as to which the Option had become exercisable on or before the date of
the Option Holder's death.

        (iv)  If the employment of the Option Holder by the Company is
terminated (which for this purpose means that the Option Holder is no longer
employed by the Company or by an Affiliated Corporation) within the Option
Period for any reason other than cause, retirement pursuant to the Company's
retirement policy, disability or the Option Holder's death, the Option may be
exercised by the Option Holder (A) in the case of an Option granted on or after
January 1, 2000, within one year following the date of such termination
(provided that such exercise must occur within the Option Period), but not
thereafter, and (B) in the case of an Option granted prior to January 1, 2000,
within three months following the date of such termination (provided that such
exercise must occur within the Option Period), but not thereafter. In any such
case, the Option may be exercised only as to the shares as to which the Option
had become exercisable on or before the date of termination of employment.

        (e)   Transferability.

        (i)    Except as specifically provided in subsection 7.2(e)(ii) below,
an Option shall not be transferable by the Option Holder except by will or
pursuant to the laws of descent and distribution. An Option shall be exercisable
during the Option Holder's lifetime only by him or her, or in the event of
Disability or incapacity, by his or her guardian or legal representative. The
Option Holder's guardian or legal representative shall have all of the rights of
the Option Holder under this Plan.

        (ii)   The Committee may, however, provide at the time of grant or
thereafter that the Option Holder may transfer an Option to a member of the
Option Holder's immediate family, a trust of which members of the Option
Holder's immediate family are the only beneficiaries, or a partnership of which
members of the Option Holder's immediate family or trusts for the sole benefit
of the Option Holder's immediate family are the only partners (the "InterVivos
Transferee"). Immediate family means the Option Holder's spouse, issue (by birth
or adoption), parents, grandparents, siblings (including half brothers and
sisters and adopted siblings) and nieces and nephews. No transfer shall be
effective unless the Option Holder shall have notified the Company of the
transfer in writing and has furnished a copy of the documents that effect the
transfer to the Company. The InterVivos Transferee shall be subject to all of
the terms of this Plan and the Option, including, but not limited to, the
vesting schedule, termination provisions, and the manner in which the Option may
be exercised. The Committee may require the Option Holder and the InterVivos
Transferee to enter into an appropriate agreement with the Company providing
for, among other things, the satisfaction of required tax withholding with
respect to the exercise of the transferred Option and the satisfaction of any
Stock retention requirements applicable to the Option Holder, together with such
terms and conditions as may be specified by the Committee. Except to the extent
provided otherwise in such agreement, the InterVivos Transferee shall have all
of the rights and obligations of the Option Holder under this Plan.

        (f)    [Reserved]

7

--------------------------------------------------------------------------------



        (g)   Exercise, Payments, Etc.

        (i)    Each stock option certificate or agreement shall provide that the
method for exercising the Option granted therein shall be by delivery to the
Corporate Secretary of the Company of written notice specifying the number of
shares with respect to which such Option is exercised and payment of the Option
Price. Each stock option certificate or agreement shall provide that the method
for exercising the Option granted therein shall be by delivery to the Corporate
Secretary of the Company of written (or other method approved by the Committee)
notice specifying the number of shares with respect to which such Option is
exercised and payment of the Option Price. For purposes of notification of
exercise of an Option, the Option Holder may use such means of electronic
communication as may be approved from time to time by the Committee, which may
include notice of exercise through the use of electronic, internet or other
computer communications. Such notice shall be in a form satisfactory to the
Committee and shall specify the particular Option (or portion thereof) which is
being exercised and the number of shares with respect to which the Option is
being exercised. The exercise of the Stock Option shall be deemed effective upon
receipt of such notice by the Corporate Secretary and payment to the Company. If
requested by the Company, such notice shall contain the Option Holder's
representation that he or she is purchasing the Stock for investment purposes
only and his or her agreement not to sell any Stock so purchased in any manner
that is in violation of the Securities Act of 1933, as amended, or any
applicable state law. Such restrictions, or notice thereof, shall be placed on
the certificates representing the Stock so purchased. The purchase of such Stock
shall take place at the principal offices of the Company upon delivery of such
notice, at which time the purchase price of the Stock shall be paid in full by
any of the methods or any combination of the methods set forth in (ii) below. A
properly executed certificate or certificates representing the Stock shall be
issued by the Company and delivered to the Option Holder. If certificates
representing Stock are used to pay all or part of the exercise price, separate
certificates for the same number of shares of Stock shall be issued by the
Company and delivered to the Option Holder representing each certificate used to
pay the Option Price, and an additional certificate shall be issued by the
Company and delivered to the Option Holder representing the additional shares,
in excess of the Option Price, to which the Option Holder is entitled as a
result of the exercise of the Option (the "Additional Shares"). Notwithstanding
the foregoing, if a Participant has validly elected, in accordance with the
provisions of the Adolph Coors Company Deferred Compensation Plan, or any
successor plan, to defer the receipt of such Additional Shares, then such
Additional Shares shall be issued and delivered to the trustee of the trust
formed pursuant to the provisions of such Deferred Compensation Plan, or
otherwise deferred in accordance with the provisions of such Deferred
Compensation Plan, and the rights of the Participant with respect to such
Additional Shares shall be determined in accordance with the provisions of the
Deferred Compensation Plan.

        (ii)   The exercise price shall be paid by any of the following methods
or any combination of the following methods:

        (A)  in cash;

        (B)  by certified or cashier's check payable to the order of the
Company;

        (C)  by delivery to the Company of certificates representing the number
of shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Stock purchased pursuant to the Option, properly
endorsed for transfer to the Company; provided however, that no Option may be
exercised by delivery to the Company of certificates representing Stock, unless
such Stock has been held by the Option Holder for more than six months; for
purposes of this Plan, the Fair Market

8

--------------------------------------------------------------------------------






Value of any shares of Stock delivered in payment of the purchase price upon
exercise of the Option shall be the Fair Market Value as of the exercise date;
the exercise date shall be the day of delivery of the certificates for the Stock
used as payment of the Option Price; or

        (D)  by delivery to the Company of a properly executed notice of
exercise together with irrevocable instructions to a broker to deliver to the
Company promptly the amount of the proceeds of the sale of all or a portion of
the Stock or of a loan from the broker to the Option Holder necessary to pay the
exercise price.

        (h)   Date of Grant. An option shall be considered as having been
granted on the date specified in the grant resolution of the Committee.

        (i)    Tax Withholding. Each stock option certificate or agreement shall
provide that, upon exercise of the Option, the Option Holder shall make
appropriate arrangements with the Company to provide for the amount of
additional withholding required by Sections 3102 and 3402 of the Internal
Revenue Code and applicable state income tax laws, including payment of such
taxes through delivery of shares of Stock, or by one of the methods provided in
Section 17, as may be permitted by the Committee in its sole discretion
provided, however, that any such payment of withholding taxes must satisfy the
Company's insider trading policies requirements of applicable law, including but
not limited to the provisions of the Sarbanes-Oxley Act of 2002.

        (j)    Issuance of Additional Option. If an Option Holder pays all or
any portion of the exercise price of an Option with Stock, or pays all or any
portion of the applicable withholding taxes with respect to the exercise of an
Option with Stock which has been held by the Option Holder for more than six
months, the Committee shall grant to such Option Holder a new Option covering
the number of shares of Stock used to pay such exercise price and/or withholding
tax. The new Option shall have an Option Price per share equal to the Fair
Market Value of a share of Stock on the date of the exercise of the Option and
shall have the same terms and provisions as the Option, except as otherwise
determined by the Committee in its sole discretion. Effective for Options
granted on and after January 1, 1994, this subsection 7.2(j) shall be null and
void.

        7.3    Shareholder Privileges.    No Option Holder shall have any rights
as a shareholder with respect to any shares of Stock covered by an Option until
the Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Section 4.

Section 8
Restricted Stock Awards

        8.1    Grant of Restricted Stock Awards.    Coincident with or following
designation for participation in the Plan, the Committee may grant a Participant
one or more Restricted Stock Awards consisting of shares of Stock. The number of
shares granted as a Restricted Stock Award shall be determined by the Committee.

        8.2    Restrictions.    A Participant's right to retain a Restricted
Stock Award granted to him under Section 8.1 shall be subject to such
restrictions, including but not limited to his continuous employment by the
Company or an Affiliated Corporation for a restriction period specified by the
Committee or the attainment of specified performance goals and objectives, as
may be established by the Committee with respect to such award. The Committee
may in its sole discretion require different periods of employment or different
performance goals and objectives with respect to different Participants, to
different Restricted Stock Awards or to separate, designated portions of the
Stock shares constituting a Restricted Stock Award. In the event of the death or
disability (as defined in subsection 7.2(d)) of a

9

--------------------------------------------------------------------------------




Participant, or the retirement of a Participant in accordance with the Company's
established retirement policy, all employment period and other restrictions
applicable to Restricted Stock Awards then held by him shall lapse with respect
to a pro rata part of each such Award based on the ratio between the number of
full months of employment completed at the time of termination of employment
from the grant of each Award to the total number of months of employment
required for such Award to be fully nonforfeitable, and such portion of each
such award shall become fully nonforfeitable. The remaining portion of each such
Award shall be forfeited and shall be immediately returned to the Company. In
the event of a Participant's termination of employment for any other reason, any
Restricted Stock Awards as to which the employment period or other restrictions
have not been satisfied (or waived or accelerated as provided herein) shall be
forfeited, and all shares of Stock related thereto shall be immediately returned
to the Company.

        8.3    Privileges of a Stockholder, Transferability.    A Participant
shall have all voting, dividend, liquidation and other rights with respect to
Stock in accordance with its terms received by him as a Restricted Stock Award
under this Section 8 upon his becoming the holder of record of such Stock;
provided, however, that the Participant's right to sell, encumber, or otherwise
transfer such Stock shall be subject to the limitations of Sections 9 and 11.2.

        8.4    Enforcement of Restrictions.    The Committee shall cause a
legend to be placed on the Stock certificates issued pursuant to each Restricted
Stock Award referring to the restrictions provided by Section 8.2 and 8.3 and,
in addition, may in its sole discretion require one or more of the following
methods of enforcing the restrictions referred to in Sections 8.2 and 8.3:

        (a)   Requiring the Participant to keep the Stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or

        (b)   Requiring that the Stock certificates, duly endorsed, be held in
the custody of a third party while the restrictions remain in effect.

Section 9
Purchase of Stock

        9.1    General.    From time to time the Company may make an offer to
certain Participants, designated by the Committee in its sole discretion, to
purchase Stock from the Company. The number of shares of Stock offered by the
Company to each selected Participant shall be determined by the Committee in its
sole discretion. The purchase price for the Stock shall be as determined by the
Committee in its sole discretion and may be less than the Fair Market Value of
the Stock. The Participants who accept the Company's offer shall purchase the
Stock at the time designated by the Committee. The purchase shall be on such
additional terms and conditions as may be determined by the Committee in its
sole discretion.

        9.2    Other Terms.    The Committee may, in its sole discretion, grant
Options, Restricted Stock, or any combination thereof, on terms and conditions
determined by the Committee, in its sole discretion, to the Participants who
purchase Stock pursuant to Section 9.1.

Section 10
Other Common Stock Grants

        From time to time during the duration of this Plan, the Board may, in
its sole discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire shares of Stock,
whether by purchase, outright grants, or otherwise. Any such arrangements shall
be subject to the general provisions of this Plan and all shares of Stock issued
pursuant to such arrangements shall be issued under this Plan.

10

--------------------------------------------------------------------------------




Section 11
Company Right To Purchase Stock

        11.1    Right of First Refusal.    (a) The Committee may, in its sole
discretion, provide at the time of the grant of an Award and cause to be
reflected in the certificate or agreement with respect to such Award that the
Stock acquired pursuant to the Plan shall be subject to the Company's right of
first refusal set forth in the following subsections of this Section 11.1. The
Committee may also, in its sole discretion, waive the Company's rights under
this Section 11 with respect to outstanding Awards and may modify outstanding
Awards accordingly.

        (b)   In the event of the death of a Participant, or if a Participant at
any time proposes to transfer any of the Stock acquired pursuant to the Plan to
a third party, the Participant (or his personal representative or estate, as the
case may be) shall make a written offer (the "Offer") to sell all of the Stock
acquired pursuant to the Plan then owned by the Participant (or thereafter
acquired by the Participant's estate or personal representative pursuant to any
Award hereunder) to the Company at the "purchase price" as hereinafter defined.
In the case of a proposed sale of any of the Stock to a third party, the Offer
shall state the name of the proposed transferee and the terms and conditions of
the proposed transfer. In the case of a proposed sale through or to a registered
broker/dealer, the Offer shall state the name and address of the broker. The
Company shall have the right to elect to purchase all (but not less than all) of
the shares of Stock. The Company shall have the right to elect to purchase the
shares of Stock for a period of ten (10) days after the receipt by the Company
of the Offer. The provisions of this Section 11 shall apply to proposed sales
through or to a registered broker/dealer at the prevailing market price, even if
the prevailing market price should fluctuate between the date the Company
receives the Offer and the date the Company elects to purchase the shares of
Stock. In all cases, the purchase price for the Stock shall be determined
pursuant to subsection 11.1(e).

        (c)   The Company shall exercise its right to purchase the Stock by
given written notice of its exercise to the Participant (or his personal
representative or estate, as the case may be). If the Company elects to purchase
the Stock, payment for the shares of Stock shall be made in full by Company
check. Any such payments shall be made within ten (10) days after the election
to purchase has been exercised.

        (d)   If the Stock is not purchased pursuant to the foregoing
provisions, the shares of Stock may be transferred by the Participant to the
proposed transferee named in the Offer to the Company, in the case of a proposed
sale to a third party. However, if such transfer is not made within 120 days
following the termination of the Company's right to purchase, a new offer must
be made to the Company before the Participant can transfer any portion of his
shares and the provisions of this Section 11 shall again apply to such transfer.
If the Company's right of first refusal under this Section 11 is created by an
event other than a proposed transfer to a third party, the shares of Stock shall
remain subject to the provisions of this Section 11 in the hands of the
registered owner of the Stock.

        (e)   The purchase price for each share of Stock purchased by the
Company pursuant to this Section 11 shall be equal to the Fair Market Value of
the Stock on the date the Company receives the Offer under subsection 11.1(a).

        11.2    Marking of Certificates.    The Committee shall require that
certificates representing shares of Stock acquired pursuant to this Plan that
are subject to the provisions of subsections 11.1(b) through (e) bear the
following legend:

The shares of stock represented by this Certificate are subject to all the terms
of the Adolph Coors Company Equity Incentive Plan, as the Plan may be amended
from time to time (the "Plan") and to the terms of a [Non-Qualified Stock Option
Agreement] [

11

--------------------------------------------------------------------------------



Restricted Stock Agreement] [Stock Purchase Agreement] between the Company and
the Participant (the "Agreement"). Copies of the Plan and the Agreement are on
file at the office of the Company. The Plan and the Agreement, among other
things, limit the right of the Owner to transfer the shares represented hereby
and provides that in certain circumstances the shares may be purchased by the
Company.

Section 12
Change of Control

        12.1    In General.    In the event of a Change of Control of the
Company as defined in Section 12.3, then, subject to the provisions of
Section 12.2, (a) all Options shall become immediately exercisable in full
during the remaining term thereof, and shall remain so, whether or not the
Participants to whom such Options have been granted remain employees of the
Company or an Affiliated Corporation; and (b) all restrictions with respect to
outstanding Restricted Stock Awards shall immediately lapse. The Committee
shall, in the event of a Change of Control of the Company, either (x) make
appropriate provision for the adoption and continuation of the Plan and the
outstanding Options by the acquiring or successor corporation and for the
protection of outstanding Options by the substitution on an equitable basis of
appropriate stock of the Company or of the merged, consolidated or other
reorganized corporation that will be issuable with respect to the Stock,
provided that the excess of the aggregate Fair Market Value of the shares
subject to the Options immediately after such substitution over the Option Price
thereof is not less than the excess of the aggregate Fair Market Value of the
shares subject to such Options immediately before such substitution over the
Option Price thereof, or (y) upon written notice to the Participants, provide
that all unexercised Options must be exercised within a specified number of days
(not less than ninety (90)) of the date of such notice or they will be
terminated.

        12.2    Limitation on Payments.    If the provisions of Section 12 would
result in the receipt by any Participant of a payment within the meaning of
Section 280G of the Internal Revenue Code and the regulations promulgated
thereunder and if the receipt of such payment by any Participant would, in the
opinion of independent tax counsel of recognized standing selected by the
Company, result in the payment by such Participant of any excise tax provided
for in Section 4999 of the Internal Revenue Code, then either (a) the amount of
such payment shall be reduced in the manner determined by the Committee to the
extent required, in the opinion of such independent tax counsel, to prevent the
imposition of such excise tax; or (b) the amount of such payment shall not be
reduced, depending upon whichever approach results in the greatest net after-tax
benefit to the Participant, as determined by such independent tax counsel.

        12.3    Definitions.    (a) For purposes of the Plan, a "Change of
Control" shall occur if:

        (i)    a Person or Persons become(s) the direct or indirect Beneficial
Owner of more than 20% of the total voting power of the Voting Stock of the
Company at a time when the Existing Shareholder does not hold more than 50% of
the voting power of the Voting Stock of the Company, provided that any such
acquisition of beneficial ownership of Voting Stock by any of the following
Persons shall not by itself constitute a Change of Control hereunder: (i) the
Company or one of its wholly-owned subsidiaries or (ii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
wholly-owned subsidiaries;

        (ii)   the Company consummates a merger, reorganization,
recapitalization, joint venture, consolidation, share exchange, business
combination or similar form of corporate transaction involving the Company
(each, a "Business Combination") unless, immediately following such Business
Combination, more than 50% of the voting power of the then outstanding Voting
Stock of the Person resulting from consummation of such Business Combination
(including,

12

--------------------------------------------------------------------------------






without limitation, any parent or ultimate parent corporation of such Person
that as a result of such transaction owns directly or indirectly the Company and
all or substantially all of the Company's assets) is held by the Existing
Shareholder.

        (iii)  individuals who constitute the Board (the "Incumbent Directors")
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to February 14, 2002, whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board shall be deemed to
be an Incumbent Director; or

        (iv)  the shareholders of the Company approve a dissolution or
liquidation involving all or substantially all of the Company's assets, or the
Company consummates the sale of all or substantially all of the Company's assets
to a Person, unless more than 50% of the voting power of the Voting Stock of
such Person is held directly or indirectly by the Existing Shareholder.

        (b)   For purposes of this Section 12.3, the following definitions are
applicable:

        (i)    "Beneficial Owner and Beneficially Own" mean beneficial ownership
as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to beneficially own all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time.

        (ii)   "Company Common Stock" means the Company's Class B Common Stock
and any other common stock (whether voting or non-voting) that may be hereafter
issued.

        (iii)  "Existing Shareholder" shall mean the Adolph Coors, Jr. Trust and
any successor trust thereto the primary beneficiaries of which are descendants
of Adolph Coors, Sr.

        (iv)  "Person" means any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act).

        (v)   "Voting Stock" means any and all shares, interests, participants,
rights in or other equivalents of capital stock and warrants or options
exchangeable for or convertible into such capital stock which ordinarily have
the power to vote for the election of directors, managers or other voting
members of the governing body (the "Governing Board") of a Person.

Section 13
Rights of Employees; Participants

        13.1    Employment.    Nothing contained in the Plan or in any Option or
Restricted Stock Award granted under the Plan shall confer upon any Participant
any right with respect to the continuation of his or her employment by the
Company or any Affiliated Corporation, or interfere in any way with the right of
the Company or any Affiliated Corporation, subject to the terms of any separate
employment agreement to the contrary, at any time to terminate such employment
or to increase or decrease the compensation of the Participant from the rate in
existence at the time of the grant of an Option or Restricted Stock Award.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of employment shall be determined by the
Committee at the time.

13

--------------------------------------------------------------------------------



        13.2    Nontransferability.    Except as provided otherwise by the
Committee at the time of grant or thereafter, no right or interest of any
Participant in an Option or a Restricted Stock Award (prior to the completion of
the restriction period applicable thereto), granted pursuant to the Plan, shall
be assignable or transferable during the lifetime of the Participant, either
voluntarily or involuntarily, or subjected to any lien, directly or indirectly,
by operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge or bankruptcy. In the event of a Participant's death, a
Participant's rights and interests in Options and Restricted Stock Awards shall,
to the extent provided in Sections 7, 8 and 9, be transferable by testamentary
will or the laws of descent and distribution, and payment of any amounts due
under the Plan shall be made to, and exercise of any Options may be made by, the
Participant's legal representatives, heirs and legatees. If in the opinion of
the Committee a person entitled to payments or to exercise rights with respect
to the Plan is disabled from caring for his affairs because of mental condition,
physical condition or age, payment due such person may be made to, and such
rights shall be exercised by, such person's guardian, conservator or other legal
personal representative upon furnishing the Committee with evidence satisfactory
to the Committee of such status.

Section 14
General Restrictions

        14.1    Investment Representations.    The Company may require any
person to whom an Option, Restricted Stock Award, or Stock is granted, or to
whom Stock is sold, as a condition of exercising such Option or receiving such
Restricted Stock Award or Stock, or purchasing such Stock, to give assurances in
substance and form satisfactory to the Company and its counsel to the effect
that such person is acquiring the Stock subject to the Option, Restricted Stock
Award, Stock grant, or purchase of Stock, for his own account for investment and
not with any present intention of selling or otherwise distributing the same,
and to such other effects as the Company deems necessary or appropriate in order
to comply with Federal and applicable state securities laws.

        14.2    Compliance with Securities Laws.    Each Option and Restricted
Stock Award, and Stock grant or purchase shall be subject to the requirement
that, if any time counsel to the Company shall determine that the listing,
registration or qualification of the shares subject to such Option, Restricted
Stock Award, Stock grant or purchase upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of shares thereunder, such Option Restricted Stock Award,
or Stock grant or purchase may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require the Company to apply for or to obtain such
listing, registration or qualification.

        14.3    Changes in Accounting Rules.    Notwithstanding any other
provision of the Plan to the contrary, if, during the term of the Plan, any
changes in the financial or tax accounting rules applicable to Options or
Restricted Stock Awards shall occur that, in the sole judgment of the Committee,
may have a material adverse effect on the reported earnings, assets or
liabilities of the Company, the Committee shall have the right and power to
modify as necessary, any then outstanding and unexercised Options and
outstanding Restricted Stock Awards as to which the applicable employment or
other restrictions have not been satisfied.

Section 15
Other Employee Benefits

        The amount of any compensation deemed to be received by a Participant as
a result of the exercise of an Option, the sale of shares received upon such
exercise, the vesting in any Restricted

14

--------------------------------------------------------------------------------




Stock Award, or the purchase or grant of Stock, shall not constitute "earnings"
with respect to which any other employee benefits of such employee are
determined, including without limitation benefits under any pension, profit
sharing, life insurance or salary continuation plan.

Section 16
Plan Amendment, Modification and Termination

        The Board may at any time terminate, and from time to time may amend or
modify the Plan provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable.

        No amendment, modification or termination of the Plan shall in any
manner adversely affect any Options, Restricted Stock Awards or Stock
theretofore granted or purchased under the Plan, without the consent of the
Participant holding such Options, Restricted Stock Awards or Stock.

Section 17
Withholding

        17.1    Withholding Requirement.    The Company's obligations to deliver
shares of Stock upon the exercise of any Option, the vesting of any Restricted
Stock Award, or the grant or purchase of Stock shall be subject to the
Participant's satisfaction of all applicable federal, state and local income and
other tax withholding requirements.

        17.2    Methods of Withholding.    The withholding obligation with
respect to the taxation of Awards hereunder shall be satisfied either by
(a) having the Company withhold from the shares otherwise issuable to the
Participant shares of Stock having a value equal to the amount required to be
withheld, (b) having the Participant pay the amount of such withholding directly
to the Company in cash, by certified check, cashier's check or other check
acceptable to the Company, (c) in the case of withholding required upon exercise
of an Option through delivery of shares of previously owned Stock, or (d) such
other arrangements satisfactory to the Company as may be approved by the
Committee, in each case as may be elected by the Participant in accordance with
such procedures as may be approved from time to time for this purpose by the
Committee, provided, however, that any such method of withholding taxes must
comply with the Company's insider trading policies and the requirements of
applicable law, including but not limited to the provisions of the
Sarbanes-Oxley Act of 2002. If shares of Stock are withheld, the value of shares
of Stock to be withheld shall be based on the Fair Market Value of the Stock on
the date that the amount of tax to be withheld is to be determined.

Section 18
Requirements of Law

        18.1    Requirements of Law.    The issuance of Stock and the payment of
cash pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

        18.2    Federal Securities Law Requirements.    If a Participant is an
executive officer or director of the Company within the meaning of Section 16,
the Committee may require that Awards granted hereunder shall be subject to all
conditions required under Rule 16b-3, or any successor rule promulgated under
the 1934 Act, to qualify the Award for any exception from the provisions of
Section 16(b) of the 1934 Act available under that Rule. Such conditions shall
be set forth in the agreement with the Participant which describes the Award.

15

--------------------------------------------------------------------------------




        18.3    Governing Law.    The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

Section 19
Duration of the Plan

        The Plan shall terminate at such time as may be determined by the Board
of Directors, and no Option or Restricted Stock Award, or Stock shall be granted
or purchased after such termination. Options and Restricted Stock Awards
outstanding at the time of the Plan termination may continue to be exercised, or
become free of restrictions, or paid, in accordance with their terms.

Dated:     

--------------------------------------------------------------------------------

       
ATTEST:
 
ADOLPH COORS COMPANY   

--------------------------------------------------------------------------------

  By:     

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------





QuickLinks


ADOLPH COORS COMPANY EQUITY INCENTIVE PLAN
